Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 7C For period ending 02/28/2009 file number 811-21779. For funds over #99, list the name of each series and give a consecutive number to each series. This information is required each time the form is filed. For the funds over #99, interested parties could refer to the most recent shareholder report for financial information. Series Fund Name Is this the Series last filing Number Series Name for this series? (Y/N) John Hancock Funds II Mid Cap Intersection Fund N John Hancock Funds II Floating Rate Income Fund N John Hancock Funds II American Diversified Growth & Income Fund N John Hancock Funds II American Fundamental Holdings Fund N John Hancock Funds II American Global Diversification Fund N John Hancock Funds II Alpha Opportunities Fund N John Hancock Funds II Smaller Company Growth Fund N John Hancock Funds II Short Term Government Income Fund N John Hancock Funds II Mid Value Fund N John Hancock Funds II Global Agriculture Fund N John Hancock Funds II Global Infrastructure Fund N John Hancock Funds II Global Timber Fund N John Hancock Funds II Alternative Asset Allocation N
